Citation Nr: 1753990	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  12-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans' Affairs disability benefits in the amount of $33,466.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972. The Veteran died in August 1999. The appellant was married to the Veteran from November 1997 until the Veteran's death in August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Committee on Waiver of Indebtedness of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.

The Board denied this claim in November 2016. The Veteran appealed the decision to the Court of Appeals for Veterans' Claims (the Court). In July 2017, the Court vacated the decision and remanded the claim to the Board because there were inadequate reasons or bases for finding that recovery of the debt would not create an undue hardship.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The appellant, in good faith and in accordance with VA's instructions, informed VA in November 2010 of her December 2008 remarriage.

2. VA received the appellant's notice of remarriage in November 2010, but did not act on that notice to cease monthly payments of DIC until April 2011.

3. Recovery of the overpayment would cause the appellant hardship, and waiver of recovery would not result in unjust enrichment.


CONCLUSION OF LAW

Recovery from the appellant of the overpayment of DIC is against equity and good conscience; therefore, recovery of the overpayment is waived. 38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran died in August 1999. The appellant filed a claim in April 2010 and mistakenly stated that she was not remarried. The RO granted service connection for the cause of the Veteran's death in November 2010. The RO granted the appellant DIC, effective from November 2006, as his surviving spouse. The RO informed the appellant to let the RO know right away of any change in her marital status.

The appellant remarried in December 2008. In November 2010 after she was informed that her claim was granted, she called the RO and informed VA that she remarried in December 2008. In December 2010 she sent a copy of her marriage license to VA. The RO acknowledged her remarriage in April 2011. In an April 2011 letter, VA informed the appellant that VA received the appellant's correspondence reporting her remarriage. VA informed her that she had been overpaid. Later in May 2011, VA informed the appellant of the amount of the overpayment, $33,466. VA informed the Veteran that she must repay the overpayment, but that she could dispute the debt or request waiver of the debt. The appellant has requested waiver of the debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of repayment of a debt. See Schaper v. Derwinski, 11 Vet. App. 268 (1998). An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 C.F.R. § 1.962.

An overpayment was properly created in this case. The appellant remarried in December 2008. The RO continued to pay her DIC until April 2011. As she was not entitled to DIC after the remarriage, the payments after the remarriage formed an overpayment and a valid debt.

The appellant seeks waiver of recovery of the overpayment. Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C. § 5302(a), (c).

An application for waiver generally is timely if it is made within 180 days from the date of VA's notification of the payee of the indebtedness. 38 U.S.C. § 5302(a); 
38 C.F.R. § 1.963(b)(2). In this case, the appellant was notified of the overpayment indebtedness in April 2011. She expressed disagreement with that finding in August 2011. Thus, her application was timely filed.

A waiver is prohibited if there is an indication of fraud, misrepresentation, or bad faith on the part of the claimant. 38 U.S.C. § 5302(c). VA found no evidence of fraud, misrepresentation, or bad faith on the appellant's part. The Board also finds that the record contains no evidence of fraud, misrepresentation, or bad faith on the appellant's part. The appellant's notification of VA of her remarriage was prompt, within two weeks of her claim being granted. 

The equity and good conscience standard with regard to waiver of recovery of a debt due to overpayment is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. 38 C.F.R. § 1.965(a). It means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965(a). In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of the faults of the debtor and VA; (3) whether collecting the debt would cause undue hardship; (4) whether denial of waiver would defeat the purpose of the benefits; (5) whether waiving the debt would result in unjust enrichment of the debtor; and (6) whether the debtor, in relying on VA benefits, changed his position to his detriment. 38 C.F.R. § 1.965.

The Board finds that the appellant is not at fault in the creation of the overpayment. She was instructed to inform VA right away of any change in her marital status, and she informed VA promptly after her claim was granted. Nonetheless, VA did not act to end entitlement to DIC and to cease DIC payments until April 2011. The continuation of the payments after receiving notice of the remarriage was VA's responsibility and fault.

The appellant has indicated that her household financial circumstances are difficult, with expenses exceeding income. Her statements tend to show that recovery of the overpayment would cause undue hardship, or at least some hardship, and that waiver of recovery of the overpayment would not result in unjust enrichment.

Considering that VA has fault in the creation of the overpayment while the appellant does not have fault, that recovery of the overpayment would cause hardship, and that waiver of recovery would not result in unjust enrichment, the Board concludes that recovery of the overpayment is against equity and good conscience. The Board therefore grants a waiver of recovery of the overpayment debt.


ORDER

Waiver of recovery of overpayment of DIC in the amount of $33,466 is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


